Title: William Short to Thomas Jefferson, 16 November 1816
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
            Philada Nov: 16—16
          
          Your kind letter of Octob: 14. was recieved here the 19th the very day you fixed as that of your departure for Bedford to remain there until the 1st of Dec:—I did not therefore attempt to answer it at the moment, as it would have remained at Monticello, until your return—And this I count will get there some time before you & recieve you at your debotter. I write thus early because I am anxious to express to you my concern for the new trouble which my land has given you. In all cases which act as a deduction on it, & which give trouble,
			 my first & only impression of pain is really the idea of the trouble being all yours. I can never express to you sufficiently how much I feel myself indebted to you for the unvarying kindness
			 you
			 have showed on the subject of this land. I will hope that this is the last scene of the kind for your sake particularly—I am obliged to Mr H. for having paid the $30—& shall be glad to re-imburse him in any way he will point out to me. I will either pay it to his correspondent here if agreeable to him—or when I may have any money in Richmond, will pay it there if more agreeable—or in fine adopt any other measure he may prefer—and shall wish to know his wishes.
          This makes me fear I shall have suffered also at Norfolk where I have 1000 acres of land purchased an age ago from Col Harvie, under the idea that the city would extend to it in time—Since my return to America I have learned that it never can be of much value—A friend of mine at Norfolk who had promised to attend to the payment of the taxes & who did so for some years, has latterly become hypochondriac & not attended to his own affairs; of course, I apprehend, not
			 to mine—& probably the taxes are now going on at 10: pct—I met with Mr Myers of Norfolk last summer who kindly promised to look into this business—as yet I have not heard from him.
          Although I have now but a small pecuniary interests remaining in Virginia, I have retained & shall always retain one of a much more powerful kind—that which belongs to “des coeurs bien nés.” & to whom under all circumstances “la patrie est chere.” I have therefore been made very uneasy by reports which I heard of a revolutionary spirit having gone ahead there—the ostensible object, or at any rate the certain effect, of which would be to destroy the unique principle existing there of having placed the sovereignty in the soil & not in the persons of its inhabitants.—It is to this principle I think that may be fairly attributed the decided
			 superiority in talents & moral & commanding qualities which the individuals of the State of Virginia have hitherto held over those of the other States—According to my limited view of the subject I saw great danger approaching, but my apprehensions have been much diminished lately by
			 learning that the whole business in contemplation meets with your unqualified approbation—If I were sure of this I should be inclined to suppose that my long absence from home might have made me
			 take
			 a false view of matters—but I know how little we can rely on what is attributed to you—& I refused absolutely to believe my informant who affirmed you had written a letter to one of the Mr Tuckers, I know not which, recommending the following changes in the constitution of Virginia—1st suffrage without a freehold—2. all the offices of government to be appointed by the people at large, excepting only the judiciary appointments—3. these to be made by the legislature & 
			 to be revoked by them at will.—I told my informant you had been so often reported to have written letters which you never thought of & to express sentiments the direct opposite of your own,
			 that
			 he must excuse me if for the present I could not give credence to this—& particularly as he did not pretend to have seen it himself, & only to have heard of it from others—I added that I
			 knew
			 you were acquainted with Judge Tucker & therefore it was highly probable you might have written to him; that I did not doubt therefore the fact of the letter—but its contents.—
          From a recollection of a late letter of yours to me I did not believe you would again carry your counsel into the uncertain & troubled waves of political arrangements—I regretted that you should have adopted this kind of retreat even as to counsel—I thought you owed the results of your long experience to your country—& by your country I understood the United States. It appeared to me that your experience & your  views resulting therefrom, as to what would be the probable effects of the democratic principle when left to itself to operate purely & Simply, on y our liberties, might be invaluable to our country (I am sorry I cannot say to our posterity)—& would be to you monumentum aere perennius. I did wish therefore that you in your wisdom would make us now sensible, of what time will teach us perhaps at a great expence, the essential difference of the democratic principle when
			 uncontrolled—& the same when used as a counteractor in feudal institutions.
          If you think there is no danger to be apprehended from  the cConvention in contemplation, pray tell me so, that I may fear no more—for the word Convention carries something in it most aweful to my ear—This perhaps may proceed from my having once assisted at the birth of a monster of that name—& though the name be the same the animal may be different; but I would wish to know it from good authority.
          
          Poor Grouchy, of whom you speak, is so unsettled in his plans that it is impossible to say where he is, or where he will be at any given time. The last I heard of him was that he was on a visit to Genl Brown, & that he had purchased some land in that quarter. I hope this is not true. We think he will certainly be here in the course of the winter. I shall have great pleasure when I see him
			 to mention what you say, & I know it will give him great pleasure.
          God bless you my dear sir, & preserve your health & happiness—Believe me as ever
          
            most faithfully your friend & servant
            W: short
          
        